In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
           ___________________________
                No. 02-20-00300-CV
           ___________________________

CHRISTIAN CONSULTANTS OF TEXAS, LLC, Appellant

                           V.

   Y & Y ASSOCIATE COMPANIES, LLC, Appellee




        On Appeal from the 48th District Court
               Tarrant County, Texas
           Trial Court No. 048-316244-20


    Before Womack, J.; Sudderth, C.J.; and Wallach, J.
           Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

        On October 26, 2020, we notified appellant that the trial-court clerk

responsible for preparing the record in this appeal has informed us that appellant has

not arranged to pay for the clerk’s record as the appellate rules require. See Tex. R.

App. P. 35.3(a)(2). In our notice, we warned that we would dismiss the appeal for

want of prosecution unless, within ten days, appellant arranged to pay for the clerk’s

record and provided us with proof of payment. See Tex. R. App. P. 35.3(c), 37.3(b),

44.3.

        Because appellant has not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

        Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                       Per Curiam

Delivered: November 19, 2020




                                            2